PER CURIAM.

ORDER

The court treats Edward W. Hanna’s letter received on July 18, 2006 as a motion for reconsideration of this court’s previous rejection of his petition for review as untimely.
A petition for review must be received by the court within 60 days of receipt of the Merit Systems Protection Board’s final order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (court dismissed petition received nine days late).
According to the certified mail receipt, Hanna received the Board’s final order on *938April 17, 2006. Thus, Hanna’s petition for review was due on Friday, June 16, 2006. Hanna placed the petition in the mail on June 16 and the court received the petition on Tuesday, June 20, 2006. The court rejected the petition for review as untimely. Hanna moves for reconsideration, arguing that he filed his petition timely because he placed his petition in the mail before the filing due date.
Although the Board has a regulation that treats the postmark date as the filing date for documents filed with the Board, 5 C.F.R. § 1201.4(1), the regulation does not apply to documents that must be filed with the court. The filing date of a petition for review is the date that the petition is received by the court. Fed. R.App. P. 25(a)(2)(A) (“filing is not timely unless the clerk receives the papers within the time fixed for filing”); Pinat, 931 F.2d at 1546 (petition is filed when received by the court).
Because Hanna’s petition for review in this court was untimely filed, we must dismiss his petition for review. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (time period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.